Citation Nr: 0715109	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected status post right total knee 
replacement and residuals of trauma to the right knee with 
secondary strain and severe arthritis.

2.  Entitlement to an effective date prior to February 16, 
2000, for the grant of service connection for status post 
right total knee replacement and residuals of trauma to the 
right knee with secondary strain and severe arthritis.  

3.  Entitlement to an effective date prior to March 27, 2002, 
for a 60 percent evaluation for service-connected left knee 
disability, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in September 2002.  

The issue of entitlement to an effective date prior to March 
27, 2002, for a 60 percent evaluation for the service-
connected left knee disability, status post total knee 
replacement, was originally before the Board in November 2003 
when it was remanded for additional evidentiary development 
and to cure a procedural defect.  Also before the Board in 
November 2003 was a claim of entitlement to service 
connection for a right knee disability which was also 
remanded for additional evidentiary development and to cure a 
procedural defect.  In November 2005, the RO granted service 
connection for the right knee disability.  The veteran has 
subsequently perfected an appeal with the effective date and 
initial disability evaluation assigned by the RO for the 
right knee claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In March 2006, the veteran submitted copies of VA outpatient 
treatment records dated from 2005 to 2006.  In September 
2006, VA received copies of records from the Social Security 
Administration which were compiled in conjunction with the 
veteran's claim for Social Security disability benefits.  The 
RO has not had a chance to review this evidence as 
demonstrated by a lack of a supplemental statement of the 
case which addresses the evidence.  There is no indication in 
the claims file that the veteran waived the RO's review of 
this medical evidence.  The Board finds that a remand is 
required to afford the veteran a supplemental statement of 
the case which discusses this additional evidence.  This is 
necessary in view of the absence of any written waiver from 
the veteran waiving initial review of this evidence by the 
RO.  See Disabled American Veterans v. Secretary, 327 F.3d 
1339 (Fed. Cir. 2003).

In its November 2003 decision/remand, the Board noted that 
the claims file included some records which were written in 
Spanish, with no accompanying English translation.  The Board 
found that it was unable to address the merits of the 
veteran's appeal absent English translations of the records 
and documents.  The Board directed that the Spanish treatment 
records be translated into English with a copy of the 
translation to be incorporated into the claims file.  A 
review of the claims file reveals that no translation has 
been conducted as directed by the Board.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holding in that case is precedent to be 
followed in all cases presently in remand status.  Id.  The 
requested written translations should be performed and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Translate into English, any and all 
documents and medical records written in 
Spanish, and associate with the claims 
file, copies of the written translations.  

2.  Review the claims file, to include the 
additional evidence, and determine if any 
of the benefits sought can be granted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case 
contemplating all evidence received since 
the last supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review, if in order.

The appellant and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

